August 7, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                     FOXLEY ARCHITECTURE, INC., Appellant

NO. 14-12-00251-CV                          V.

     HELENA FCP, L.L.C., HHT-FCP LIMITED 4 AND FCP MANAGEMENT
                        COMPANY, L.L.C., Appellee
                   ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from the
judgment signed by the court below on November 9, 2011. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We order the parties to pay their own costs incurred in this appeal.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.